Title: Thomas Barclay to the American Commissioners, with Enclosure, 10 September 1786
From: Barclay, Thomas
To: American Commissioners




Gentlemen
Tangier 10th. September 1786.

I am at present waiting for a fair wind to embark for Ceuta to avoid the quaranteen in Spain, and I embrace the Delay occasion’d by the Strong Easterly Winds that have prevail’d for some time, to reply to the Queries with which you honour’d me at parting. You put them respecting the Barbary States generally but as my business has been with the Emperor of Morocco only, I shall confine myself to what relates to his Dominions, and will state the answers in the order you put the Queries.
Commerce. The articles exported from this country are the Gums arabic, Sandrach and Senegal, Bees-wax, Copper in Blocks, Morocco Leather, Almonds, Dates, Figs and Walnuts, and Lemmons and Oranges might be had, was there wood in the Country to make Cases to pack them in. Great quantities of olive oil and oil of Argan (a fruit somewhat resembling an olive) are exported particularly to Marseilles, where it is used in making Soap. Mules are exported to Surinam and to other parts of America both on the Continent and among the Islands. Many of these animals passing from Constantina to Mogadore by land, being a journey of 1000 miles. Elephants teeth, Gold Dust and Ostrige feathers are brought from the Southward by the People who trade as far as to the River Nigre, and are sold and shipped at Mogadore the most Southerly Port in the Empire except Santa Cruis, from which last place the Emperor has forbid any foreign Trade to be pursued, and from Mogadore and Daralbeyda the export of wheat is very great. Morocco imports from Spain, Portugal, and Italy, several of the  manufactures of these Countries, particularly Silks, Linnens, and woolen Cloths. With England and Holland the trade is more general and comprehends not only the same kind of Goods, but a variety of others such as Iron ware of various sorts, including tools made use of by Workmen, Tin ware, Steel, Iron in bars, Copper Utencils, Ship Chandlery, and Cordage for the repairing Dificiencies in merchant Vessels; Wine and Spirituous Liquors for the use of the Christians may be Imported from any part of the World Duty free, but the use is forbidden to the Mahometans; nor is there any thing in the Country sold by measure but Grain. They import Rice from the Levant which is of an inferior quality to the American Rice, and I believe a little of this article might answer and perhaps the Consumption increase, but this is conjecture for there is no answering for the taste of the Moors. Flour they have much cheaper than the price at which we coud supply them. They raise a good deal of Tobacco themselves, and some pretty good about Fez and Mequinez, none of it however is equal to our’s but the Consumption of American tobacco wou’d be confin’d to the Europeans and consequently it wou’d not prove of much consequence. Furs are not used here and they want neither fish nor oil, provisions of all kinds are Cheap and their Seacoast furnishes them with abundance of fish for common uses. And their Ramadan or Lent does not permit the use of Fish more than of Flesh, being a strict abstinence from all kind of food or Drink for about sixteen hours of the twenty four. There is no demand for tar or turpentine. Each Merchant ship brings as much as is likely to be wanted for the voyage, and the Emperor is supply’d from the Baltic. Ship timber wou’d certainly be a most agreeable object to the Emperor, but he is the only person in his Dominions who wou’d purchase it, and the price wou’d be made by himself, he was anxious to know whether we had that article in America. Ready built Ships, that is, Frigates properly fitted out for sea and arm’d, wou’d prove the most acceptable article that cou’d be sent to him, but his making a purchase of any wou’d depend on the opinion he had of the value. He some time ago encouraged the building of one at Genoa and when she arrived at one of his Ports, He rejected her on account of the price.
The Duties of Goods imported with a few exceptions is a tenth part of the Goods. Foreign Hides pay 3 Dollars and Iron and Steel four Dollars p. quintal. Cochineal and Alkermes are monopolized by the Emperor, and sold at a great advance in the price. The former is used in Dying the Morocco Skins and the latter in Dying the caps such as the soldiers and many of the inhabitants wear.  Ostrige feathers are a monopoly in the hands of a Jew at Mogadore without whose permission none can be exported. Offences committed against the interest of the Revenue are punish’d by fine impos’d by the Emperor sometimes with great severity, never with less than the crime deserves. All countries pay the same Duties but the King will sometimes favor an Individual by the remission of part of the ordinary Duties in return for some service, or as a mark of his approbation. The Moors are not their own carriers, nor is there any trading Vessels under the Colours of the Emperor. From this short state it will appear that few of the articles produced in Morocco are wanted in our parts of America, nor cou’d any thing manufactur’d here find a sale there except a little Morocco leather, which is very fine and good and the consumption of it in the Empire almost incredible. They make some Gold and Silk thread at Fez and in various parts of the Country coarse and fine stuff for Alhaigues, a good many Carpets, some coarse Linnen and a Great many red woolen Caps, and these articles I think compose the whole of their manufactures, which from the unskilfulness of the people who work at them, the Leather excepted, are too Dear for Exportation. Still this Country holds out objects to the Americans, sufficient to make a treaty of Peace and commerce a matter of consequence. Our Trade to the Mediterranean is render’d much the securer for it, and it affords us Ports where our ships may rest if we shou’d be engaged in a European War, or in one with the other Barbary States. Our Vessels will certainly become the Carriers of Wheat from Morocco to Spain, Portugal and Italy, and may find Employment at times when the navigation of our own country is stop’d by the winter Season, and we shall resume our old mule trade from Barbary to Surinam and possibly to some of the West India Islands. With respect to the prices of the exports of this country I will add a list of them together with one of the Duties.
Ports. I will enlarge a little on this subject by giving you a General Idea, not only of the best ports in the Empire, but of all that are of any consequence omitting Waladia Azamoz and some others which, in no Degree, in my opinion, deserve to be ranked in the number. I will begin with the most Southerly which is the only one of them which I have not seen.
Santa Cruz. Is the only Seaport in Sus, and is situated about Ninety miles to the Southward of Mogadore, and six from the western extremity of Mount Atlas, being between the end of that mountain and the sea, from which it is distant half a mile. It is placed on the declivity of a Hill and cannot be injur’d by any  shipping. There are no Fortifications nor any Guns mounted except two for signals. The Road for Vessels is open but the anchoring good, being a hard sandy Bottom, and the depth of water so gradual that ships may anchor in such as suits them best. There are about Two Thousand Houses in the Town and the Trade was very considerable until the Emperor order’d the Port to be shut up. It was the mart for all the Commodities of Tafila and Suz, and is the thoroughfare through which the Inhabitants of the Sea Coast pass to those Kingdoms, or to the Sahara. The trade is now remov’d toMogadore. A Town built by order of the present Emperor containing two thousand Houses and Eleven thousand Inhabitants as appears by an account taken previous to a Distribution of Corn being made a few months ago by order of the Emperor. About a mile from the Shore runs a tongue of Land called the Island of Mogadore, and between the Land and the Island the Ships anchor and may pass in safety if they draw no more than fifteen feet water. Some say sixteen feet. The Island proves a considerable Shelter for them, but a strong southerly or southwest wind incommodes them much, occasioning a swell in the Channell which is sometimes dangerous. The Bottom is hard and rocky and it is necessary to put Buoys to the cables to prevent them from Cutting. The Town is defended by Two Batteries, one of 9 Iron and 33 Brass cannon, 20 of which are fine Spanish Guns left at Gibraltar, in the last seige, the other of either five or six Iron guns and 20 Brass, and 33 more may be mounted. On a rock to the Northward of the Town is a Battery of ten guns, and on the main Land to the southward, one of 16. Another for ten Guns is now building and on the Island are five little forts of five Guns each. The Moors consider Mogadore as a strong place though some people think that all the Batteries being of Stone is a great disadvantage. Many of the Guns, all of which are about eighteen pound cannon, are yet unprovided with carriages. But the Town being a place much esteem’d by the Emperor, He is doing every thing in his Power to strengthen and improve it. The number of Guns actually mounted is 118 or 119.
Safia. This town is situated on the side of a Hill, about 2 miles from the southerly point of Cape Cantin. It was once a place of importance, but is now decaying fast, and at present the inhabitants are interdicted from all foreign trade. The anchoring ground is very good in water which varies in depth from 25 to 40 fathoms, but there is little Shelter (indeed almost none) and if it blows hard, as it sometimes do’s in winter, ships must put out to sea for security. The Principal fortification is founded on a Rock, and capable of  mounting a Great number of Cannon, there are three iron and five Brass Guns mounted of about 18 pound Shot. The Brass Guns were made at Constantinople and ten or twelve small Guns lye unmounted. It is a place of little Strength as it now stands, and is reduced from 4000 Houses which it is said to have contain’d to about eight hundred.
Masagan. Was one of the strongest places in Barbary, when in the hands of the Portuguese about eithteen years ago. The Emperor learning that orders were come from Lisbon that the Town shou’d be evacuated, and the fortifications destroy’d, marched with a considerable Army and a train of Artillery, and while the Inhabitants were executing the instructions from their Court, bombarded the place, so that between the two parties it was left in a state of Desolation. Of 1500 houses, it retains about 400 of the meanest that were most easily repair’d. The Ruins, however shew that it was a place of Consequence. Ships of any Draught of water may lye at some Distance from the Town, the Soundings being gradual and the anchoring Ground good. But there is no shelter and if it blows hard the Ships must run out to sea.
Daralbeyda. Is at present remarkable for the great export of Wheat which has taken place there within twelve months, and which has amounted perhaps to half a Million of Bushells. It is a poor place, containing four or five hundred miserable Huts. The anchoring ground is good in some parts, with a sandy Bottom, in twelve fathom water, in other parts the Bottom is Stoney and rocky and in winter it is dangerous.
Rabat. Is built on the Banks of the Buragrag where that River enters the sea, and divides it from Salè which is on the opposite shore at about a mile Distance. Rabat contains about 2500 Houses, and is one of the best looking Towns I have seen in Barbary. The entrance into the River is much obstructed by a Bank of sand which runs across the mouth of it, and which is constantly shifting. At ordinary Tides vessels drawing 8 feet water may pass and at spring Tides those of twelve, but sometimes loaded vessels in the River are oblig’d to remain there three or four months for a passage out, which they can only have by the shifting of the sands. There are three forts at this place, one on a point which commands the entrance of the River of 10 Guns, and two on the sea shore, one of which is of eight, and the other intended for 16 Guns, of which three only are mounted. There is also a Castle or Fort without Guns upon the Hill on which the Town is built.
Salè. Is Built on an Eminence on a point of the Burregreg, at it’s  entrance into the Ocean opposite to Rabat. It is defended towards the sea by a Battery of 8 pieces of Cannon, and is surrounded by a double Wall. The streets are narrow and dirty and the Houses mean, the number being about 2500. As the Navigation is in common with Rabat what has been said in the last article need not be repeated. This place which has been long famous for its depredations against the Christians, seems to be declining fast, but the same observation was made on it some centuries ago.
Mamora. Is situated on a high rock on the southern side of the River Cebu, a mile above its entrance into the sea and where the River is about a half a mile broad. It was formerly a place of considerable importance, but is now in the last stage of Desolation. There are the remains of two fortifications almost intire, and which seem to be built since the Town has been destroy’d. One of them is near the sea shore and on the declivity of the Rock, once mounted 12 Guns, and at present has three of Brass and one of Iron mounted. The other Fort stands higher up, was once of the same strength with the former but is now without Guns. The remains of the walls, ditches and Defences, shew that this was once deem’d a place of consequence, though a Bar runs across the mouth of the River that prevents the entrance of large Vessels as the Portugueze experienced in an expedition which they made against it in the year 1515.
Laracha. Is a strong place but not of considerable extent situated on the Top and Declivity of a Hill facing the port where the ships lye. It is a Bar harbour with a narrow Channell sufficient for one Vessell to pass, and ships bound in must keep the shore, as a seaman wou’d term it, close on board on the starboard hand. At common tides there are 12 feet water on the Bar, and in spring tides Depth sufficient for any Vessel which can lye safe in the Port, well Defended from any winds and where 60 or 80 sail may take the Ground in soft mud without Injury. The Channell is defended by three forts. The one farthest from the Town of 8 Guns, the next of 9, and the other of three, and every vessel going into the Harbour must pass along close by these Guns. On the entrance into the Harbour is a pile of Batteries rais’d over each other in three stories. Each Battery consisted of 20 Guns, but the only ones mounted are 16 Brass of about 16 pound ball which Guns are in the middle Battery. This pile has an Air of Great strength, but part of the middle Battery having sunk near 2 feet, I think the whole work must be greatly weaken’d by this misfortune. On a parallel with this middle Battery runs a small one of three Guns, on an Angle one of eleven, and below nearly on a level with the sea, one of nine;  so that the number of Batteries are nine, and that of the Guns, if all were mounted wou’d be 103, but of these perhaps 50 are wanting. There are, however, a considerable number of Guns scatter’d about without carriages, and from appearances there seems to be little apprehensions of a necessity of using any. The last attack on this place was made by the French in 1768 or 1769, when they forced their way in Boats under the cover of their ships into the harbour, with a Design to destroy the shipping, but the Tide going out, left them a prey to the Moors who never make prisoners on such occasions. I think the French lost 413 men being about one half of their whole number, the rest remaining on board the ship and the Emperor order’d their heads to be sent to Morocco, where he paid 2 Ducats a piece for about 200 that were preserv’d for him. I saw ten or twelve Moors at Laracha who assisted in repelling this Invasion and who spoke of it with great seeming pleasure. The people suppos’d the French were come to possess themselves of the Country, and took up arms very generally to oppose them. A strong Citadel once commanded the Harbour. It is situated on a Hill with a Ditch surrounding a part of it, but it is tumbling to Ruins. The inside of the walls contain nothing but narrow alleys across which a great number of low arches are turn’d, the use of which I cou’d neither learn nor conjecture, and a great many miserable Huts.
Arzilla. Is a little wall’d Town that has seen better days. The houses in number two or three hundred, are going fast to decay, as well as the fortifications. The walls have been strong and are encompassed with a Ditch. There are three or four guns mounted, and on a fort which lyes some distance from the town, six or eight, over one of the Gates is the Arms of Spain. A Reef or ledge of Rocks runs along the coast, but it is broken so as small vessels may pass in, and large ones may anchor on the outside in ten fathom water, but there is neither Port nor Shelter.
Tangiers. Is one of the most ancient Cities in Barbary, it has undergone many revolutions and was once a place of splendor and commerce. The whole Country distinguishing itself from the name of the City.
The King of Portugal took it in 1471, and in 1662 it was deliver’d to Charles the Second of England as part of his Wifes Dowry, and it was by that Monarch improv’d at an expence of two millions Sterling. In 1684 it was Destroy’d and abandon’d by the English. The Mole where a first rate Man of War cou’d ride in safety, was with incredible labor destroyed. The fortifications and walls were not only blown up, but the ruins tumbled into the  Harbour. In short in about 6 months, the English made a considerable progress in the destruction of the Port, which has since remain’d in the quiet possession of the Moors. The town is placed on the right hand side of the entrance into the Bay on a Hill two miles from the sea and about 5 miles distant from an opposite point on which a Battery of ten guns is placed. The form of the Bay is that of the third part of a Circle, and the number of Houses in the Town about 800, said to be half as many as were in it when the English had possession. At present small vessels may come in, and lye ashore on a soft Beach, without Danger. But large ones must anchor at a Distance in the Bay, and in case of blowing weather put to sea for safety. The Batteries here are, one almost level with the sea, and consisting of 13 Guns of 12 or 14 pound ball, the rest are on the Hill vizt. One of 9 Brass Guns, of about 24 pound shot cast in Portugal and three more may be mounted. A second of 12 new iron Guns of 24 pound shot, cast in England, and seven more may be mounted, and another of seven Iron Guns, of 12 or 14 pound shot; exclusive of these are two little Batteries of two Guns each. The Battery which was situated on the top of the Hill near the Castle where the Basha resides, and which contain’d 18 Guns of 16 pound ball, was totally destroy’d about twelve months ago by the blowing up of the Magazine where the Emperor’s powder was stor’d. All the fortifications are going to Decay and seem very unequal to a Contest of any consequence. Tangiers is about 7 miles from Cape Spartel and consequently may be said to be within the Streights leading to the Mediterranean.
Tetuan—Is situated to the eastward of Ceuta, which lyes between Tangier and that place, but being in the hands of the Spaniards (as well as Melilla and Peñon de Velez) does not come under my notice. Tetuan lies on the River Marteen, about 5 miles from the Mediterannean sea, the Custom House at Marteen being about half way between the City and the sea. Across the mouth of this river also runs a Bar on which there is only six feet water, and as there is little tide here, the depth never exceeds 8 feet, and seldom is so much. Vessels must therefore lighten on the outside of the Bar, and can then pass up the Bay and River three miles to the Custom House, and from thence to Town. No boats, but small ones with fruit can go, owing to the shallowness of the River. The Town is built on a Hill, at the foot of a Mountain, and has only one fort or Citadel flank’d with four towers, and mounting 20 Cannon to defend it. The Houses are said to be about two thousand five Hundred, and the Inhabitants exclusive of Jews twenty thousand. But  the estimation a few years ago was Double this number. No Christian is permitted to enter the City, and therefore this account of it depends on the Veracity and Knowledge of some jews, who visited me at my encampment near it. On the River Marteen, within half a mile of the Mediterannean, is a square Castle, at which Five Guns of sixteen pound ball are mounted.
From this view of the ports belonging to the Emperor, it will be seen that none of them are good, that Laracha is the best, next to which are I think Salè and Tetuan, but I believe the place from whence I write, might, with great abilities and Industry, and at a great Expence, be made a most valuable seaport. I think also that Masagan might be made a place of great Importance.
Naval force. The whole naval force of this Country consists of ten Frigates carrying 170 Guns, which at present are employ’d in this manner,
1. at D’aralbeyda of 18 Guns, six pound ball.
4. Sail’d from Laracha for Daralbeyda of 16 Guns to Load Corn and Barley for the Emperor to Distribute among his Subjects.


1. at Laracha of 22 Guns
}    
6 pound Shot


1. at Do. of 14 do.


1. at Do. of 12 do.
    
4 pound do.


2. gone to Constantinople, with presents of Salt Petre and Silver, to the Grand Seignier, of 20 Guns each.
This is the State of the Emperor’s fleet at present, and the five frigates, which are to take in Grain at D’aralbeyda are those the Commodore inform’d me some time ago were to go on a Cruize. His Ten half Galleys which I saw at Marteen are laid up on shore irrecoverably perish’d. He has however given orders for building some Galleys and half Galleys, two of which are on the Stocks here. The number of seamen Employ’d is about 798 men, and 1000 apprentices and he can increase the number as much as he pleases by ordering his Governors to put others on board his Vessels. A few days ago he made a general request to all the foreign Consuls, that each of their Nations shou’d send ten Seamen to improve his people in the Art of Navigation, promising to pay each person who will come half as much more as he receives in his own Country. He has not any Treaty of Peace with Russia, Hamburg, Dantzic or Malta, but he wrote some days ago to the sea Ports that he was not at Hostilities with any Nation whatever except the United States. The resources for encreasing his Navy are not internal, at least they depend chiefly on his Neighbours. He has a good deal  of small live oak and Corkwood, which last is esteem’d very good Wood, when cut in a proper time and season’d and the properties of the former are well known. The Prizes that are brought in, also furnish Timber for building and are broke up for that purpose. The Rigging, Sail Canvas, Anchors, Ship Chandlery, Tar, Pitch and Turpentine, are furnish’d by Holland, England, and Sweden, and His Frigates are often repair’d at Gibraltar without any expence to Him, and one return’d from thence since we left Morrocco, the fitting out of which cost the British seven thousand pounds Sterling. The season for cruizing is in the summer or rather from April to September, and the Grounds, to the Northward as far as the Coast of Portugal, to the Westward off the Canary, and Western Islands, and in the Mediterannean, His frigates are in good order and his Seamen neither very excellent nor despicable.
Prisoners. There are not any Prisoners or Christian Slaves in the Empire of Morocco, except Six or Seven Spaniards, who are in the Sahara or Desert, and which, the Emperor is endeavouring to procure that they may be deliver’d to their Country. This Part is not in Strict obedience to the King, though govern’d by his Son Abder-hammon, from whom it is somewhat difficult to procure the release of Europeans that are cast away in those parts, and his Majesty has no way to get them but by encouraging the Southern Traders to purchase and bring them to Morocco, or to prevail on his Son to send them. And here it will be doing a piece of justice to the Emperor which he well Deserves to say that there is not a man in the World who is a greater Enemy to Slavery than He is. He spares neither money nor pains to redeem all who are so unfortunate as to be cast away, whom he orders to be fed and cloth’d, untill they are return’d to their Country. The Venetian Consul told me that the King being some time ago posses’d of Sixty Christians the Consul had a commission sent to him to redeem them, at an expence of 1000 Dollars each, but when his Majesty was applied to, he answer’d that he woud not sell them, but that the Grand master of Malta (with whom he was not at Peace), having liberated some Moors these Christians shou’d be deliver’d up as a Compliment to him. At another time his majesty made a purchase of Moorish Slaves, who were in the possesion of the Christian Powers, on the Coast of the Mediterranean for which he paid 160 thousand Dollars, without shewing any regard to which of the Barbary States they belonged and set them all at liberty without any condition whatever. The Expence of redeeming Slaves in the days of the  Muley Ishmael and Muley Abdallah was about 1000 Dollars a Head or three Moors for 1 Christian.
Treaties. I do not think there is any danger of the present Emperor’s breaking any of his Treaties intentionally, or in matters of Consequence. He sometime ago however settled the Duty on the export of Barley by treaty with the British and soon after increas’d it. The English Merchants at Mogadore intended representing this matter to the Emperor, and did not Doubt but it wou’d be put to right. He said not long ago that if an European Vessel took on board any of his Subjects, who went on a pilgrimage to Mecca and landed them any where but in his Dominion He wou’d go to war with the nation to whom the Vessel belong’d, and on being told that there was nothing in any of the treaties to prevent a European Vessel from doing this, He reply’d, if that was the case, He wou’d not break the peace, but it wou’d be a Peace without friendship. When this Emperor dies, there will probably be g[reat] Contentions, and I suppose treaties will avail little either at Sea or Land until these contentions are adjusted.
Land Forces. The Grandfather of the present King rais’d an army of 100,000 Negros from whose Descendents, the Army has ever since been recruited. But these Standing forces at different times and for various reasons have been reduced to the number 14767, four thousand of whom are station’d at Morocco and the remainder in Seven Regiments in the different Provinces. Their pay including the maintenance of a Horse is one Ducat p. month, 10 Fanegas of Wheat, 14 of Barley, and 2 Suits of Cloaths annually and the King frequently makes distributions among their families, and whenever he sends any of them on particular business, such as Conducting foreigners through the Country, they are well paid. At the Commencement of a Campaign, He generally gives them ten Ducats, and at the end of it five and it is His Inclination and endeavours to keep them Satisfy’d. All his Male Subjects are born Soldiers, and in case of Necessity, all who are able, are oblig’d to attend him in the field. I suppose the Emperor has fifty thousand Horses and Mules distributed through his Dominions, which he recalls when he pleases and places at pleasure in the hands of others. These are all consider’d as obliged to take the field at a moments warning, and I have often heard, and I believe it to be true that in a few weeks, shou’d an Invasion from the Christians be dreaded (the fear of which is always accompanied by an Idea that they come to take possession of the Country) the Emperor cou’d bring into the field two hundred thousand men. But  I doubt much whether He cou’d equip half the number. The Strength of this Country certainly lyes in his Land Forces, on their own Ground which wou’d ever prove formidable in case of an invasion. Both regular troops and Militia are extremely expert in manuv’ring on horseback, at skirmishing, at sudden attacks and at sudden retreats, but I apprehend they wou’d cut but a bad figure in an open field against European troops. On this subject I can only add that when the Emperor wants soldiers, He orders such of the Bashas to join him as he thinks proper with the number of men wanted. The present Emperor has not had much occasion to call forth the Strength of His Country. In 1774, He went against Millila with 80,000 Militia, which I think was the greatest Draught he ever made.
Revenue. The amount of this article is very fluctuating, and uncertain. It consists of the following articles.
Duty on Exports which varies according to the will of the Emperor.
Duty on Imports which is in the same State, but at present taking them generally is 10 p. Cent.
Tax of 10 p. Cent on all the Grain us’d in the Country, on the Cattle and other moveable Property, which however is rated so much in favour of the proprietors that it does not produce one half the value.
Tax on each City according to its abilities.
Tax on Tobacco brought into the Cities of little consequence being farmed at 3000 Dollars ⅌ annum.
Fines on the Bashas or other public Officers for offences of any kind.
Fines for Smugling Goods which are arbitrary.
Fines impos’d on Towns or Provinces for revolting, quarreling with each other, or for offences commited by Individuals when the offenders are not discover’d.
Property, which falls into the hands of the Emperor at the Death of any Public Officer whose account with the public is unsettled.
Proportion of Prizes made at Sea.
Profit on Cochineal and Alkermes.
Presents from Foreign Nations and from his own Subjects.
There are a few other articles, such as coining money &c.; not worth enumerating nor does my knowledge of these which I have mention’d enable me to write as particularly about each as I cou’d wish. The sum of four Millions of Mexican Dollars is by many thought a high rate to State his annual revenue at, but Mogadore  and D’aralbeyda will pay between them one million of Dollars in Duties for the last year, and I think the other places and other articles will certainly produce three times as much, though he receives no taxes from Tafilet and little from Sus.
Language. The common Language spoken in the sea ports is the Moorish which is a Dialect of the Arabic, the difference either in speaking or writing between the two being very little. A Language is spoken in the mountains and in the eastern part of the Empire, called the Berebere (or as it is usually pronounced, the Breber) tongue, and the European language that is best known is the Spanish for all the Jews, who are very numerous, speak it. French, Italian, and English are pretty equally understood and rank after the Spanish.
Government. The Government is that of Absolute Monarchy without limitation. The Emperor is the Supreme executive Magistrate, in whom is united all Spiritual and temporal Power, and his People hold their lives and property totally at his will and pleasure. The life of the meanest of his Subjects cannot be touch’d, except in an emergency, but by his own order, or by the order of some Basha to whom he has deligated the power of life and Death, a power he rarely places out of his own hands. Criminals from the most distant provinces are sent to Morocco, where the King hears the Complaints against them, and as soon as he pronounces Sentence, it is executed on the Spot, and this is always at an audience. When we left Morocco no execution had taken place for four months. This Court does not depend in any degree on the Ottoman Porte, nor on any other Power whatever. But there is a strict friendship between the Grand Seignior and the Emperor, and as there is a possibility of a war between the Turks and Russians, the Emperor thinking it a kind of common cause, being between Christians and Muslemans has shewn his disposition lately to aid the Grand Seignior by sending him two twenty Gun frigates with Saltpetre and Silver to a very considerable amount.
Religion. The Moors of the Empire of Morocco profess the Mahometan religion and obedience to the precepts of the Koran. But the Emperor holds the power of dispensing occasionally with such as he thinks propper. Thus the exportation of Corn which is prohibited by the Koran, is permitted by the King. With respect to their Piracies, I believe they do not proceed from any religious principle. It seems to be the general opinion that they took rise on the expulsion of the Moors from Spain in the reign of Phillip the 3d. when 700,000 were banish’d from that Country—that necessity  and revenge first instigated them to commit depredations on the Europeans, and their hands were strengthen’d and hatred encreas’d by the final Expulsion in the reign of Ferdinand and Isabell when 17000 families join’d their friends on the Sea coast on this side of the Mediterannean. A Piratical War, begun against the Spaniards, was extended to the other Christian Powers, And all the Barbary States have been enabled to support this war from the Supplies given them by the Maritime Powers of Europe, many of which seem contending with each other which shall enable the Moors most to injure the Trade of their Neighbours.
What I have said on this article, I give as the best information I can procure but it is not Satisfactory, and I am persuaded the Origin of these Depredations, of a much older date, for early in the Seventh Century the Spaniards made a Decent on the Town from which I write to revenge the Piracies commited by the People of this Country.
Captures. No American Vessel has been taken by the Emperor but one, which was commanded by Captain Irwin, and bound from Cadiz to Virginia. She lyes on the Beach at this place, and the Emperor order’d the Basha to deliver her and the cargo to me, but as I understood she had been Insur’d in Spain, I did not chuse to take her under my care. The Emperor has no Treaty with Russia, Germany, Hamburg, Dantzic or Malta. But there seems to be a Cessation of Hostilities with all the world. He had order’d five frigates to be fitted for Sea, and I think it more than probable they were intended to Cruize against the Americans.
Having thus answer’d the queries which you were pleas’d to make. I shall at present conclude with the assurance of my being always with great respect and Esteem, Gentn. Your most obedt hble. Servt.,

Thos Barclay



EnclosurePrices of Goods in Mogadore in June 1786.


Wheat 5 to 6 ounces the Sal
Duty 1 Spanish milled Dollar and



    1 Barbary ounce ⅌ fanega


Olive Oil 34 Ounces ⅌ Quintal
Duty 2 Dollars 1 Ounce ⅌ Quintal


Wool    5 Ducats ⅌ Quintal
Duty 2 Dollars


Elephants teeth 30 Ducats ⅌ Do.
 Do. 4 Do.


Bees Wax 27 Ducats the great



  Quintl: of 150 pounds
 Do. 15 Do.


Gum Arabic 10 Ducats
 o. 2 Do. & one ounce


  Senegal 14 Do.
 Do. the Same


  Sandrach 6½ Do.
  Do. the Same


Copper in Blocks 11 Do.
   5 Dollars



Shelled Almonds 6 Do.
1 Do. & one ounce


Mules for Exportation 30 to 35 Do.
10 Dollars


Red Morocco Skins as in quality,(about 10 Ounces ⅌ Skin)
Duty free


Coins


The
Gold Ducat
16 Ounces

value nearly
7/8 Sterg.




Silver Do.
10 Do.


4/9½ do.


The ounce of 4 Blanquils
a Silver
coin worth nearly 5¾ do.


The Blanquil of 24 Fluces.
Do.
value about 1½ do.


Note. when the Ducat is mention’d in the prices of Goods the Silver Ducat is understood.



Weights

1¼ Mexican Dollars make one ounce
16 ounces or 20 Dollars a Pound
100 Pounds or 2000 Dollars the Small quintal
15 Pounds or 3000 Do. the great Do.

Measure

The Condre or Calà 2¼ of which make a french Aun, or 1¾ an English Ell nearly. Measures for Liquids, none.


